PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,922,306
Issue Date: June 15, 2021
Application No. 35/507,941
Filing or 371(c) Date: August 23, 2019
Attorney Docket No. DM/204256
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.55(g), filed July 19, 2021, to accept a delayed submission of a certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)(1).

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is granted.  As the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  Petitioner has submitted a request for certificate of correction under 37 CDR 1.323 with the present request along with the required fee.  The decision is being forwarded to the Certificates of Correction Branch for consideration of the request for a Certificate of Correction.

Any questions concerning this matter may be directed to Lead Paralegal Specialist, JoAnne Burke at (571) 272-4584.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions